Citation Nr: 0111900	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  95-38 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1971 to June 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1995 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board remanded the case for 
additional development in June 1999.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor has not been 
corroborated by service records or other credible evidence.

4.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.304(f) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he currently suffers from that 
disorder as a direct result of stressors which he experienced 
during active service in Vietnam.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The new law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  He has not 
been afforded a disability evaluation examination due to the 
fact that his current diagnosis is not the primary issue in 
this case.  The primary issue is whether he had a stressor in 
service, and a medical examination would not provide useful 
information with regard to that issue.  The RO has attempted 
to verify the veteran's claimed stressors.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim. 

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has declined the opportunity to 
have a personal hearing.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  Establishing service connection for 
post-traumatic stress disorder requires (1) a current medical 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 
128, 138 (1997).  

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  If the diagnosis of a mental 
disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that in reviewing the veteran's 
psychiatric history, the evidence which is of record is mixed 
with respect to whether or not the veteran has that disorder.  
Some of the medical evidence which has been obtained reflects 
that the veteran has a diagnosis of post-traumatic stress 
disorder.  For example, a VA medical treatment record dated 
in November 1994 shows that the diagnoses included post-
traumatic stress disorder and history of ETOH abuse.  It was 
noted that the veteran reported stressors including being 
subjected to sniper fire and mortar attacks, and an incident 
in which a South Vietnamese soldier held a grenade through 
the window of a truck occupied by the veteran and removed the 
pin.  The treatment record also shows that the veteran 
reported that he had been awarded a Bronze Star.  

Significantly, however, the evidence which is of record does 
not establish that the veteran was exposed to a stressor in 
service.  In adjudicating a claim for service connection for 
PTSD, the VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The Board notes 
that if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.  See 38 
C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for post-traumatic stress disorder.  The Court 
pointed out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 
4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
Therefore, the Court took judicial notice of the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective ("would evoke 
... in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger post-traumatic stress 
disorder, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In Doran, a veteran's service records had been lost due to 
fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen.

In the present case, the veteran reported his claimed 
stressors on various occasions.  In addition to the stressor 
descriptions contained in the medical record summarized 
above, the veteran submitted a written statement in November 
1995 in which he again described the grenade incident 
involving a South Vietnamese soldier.  He also reported an 
incident in which women and children who were civilians were 
shot by United States troops, but which was never reported.  
He also indicated that he had been subjected to nightly 
bombardment with mortar fire while in Vietnam.   The Board 
notes that the responses from the veteran did not include any 
specific dates of the incidents or the names of the persons 
involved.  He only indicated ranges of dates that extend more 
than one month.  In addition to the foregoing incidents, the 
veteran reported that he had received a Bronze Star medal 
about a year after service. 

The veteran's available service records also do not 
demonstrate that he engaged in combat with the enemy.  The 
veteran's DD Form 214 shows that his military occupational 
specialty was asphalt equipment operator.  This is not an 
occupational specialty which necessarily involves exposure to 
combat.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(in which the Court held that an appellant's military 
specialty of cannoneer did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment).  
See also Hayes v. Brown, 3 Vet. App. 7 (1991) (in which the 
Court held that in light of the veteran's noncombat 
assignment to a construction engineering company, it was 
reasonable for the Board to require corroboration of the 
veteran's claimed stressors).

His record of service shows that he was assigned to Vietnam 
from June 1971 to April 1972.  His organization was the 51st 
Asphalt Platoon, 577th Engineer Battalion, effective from 
July 7, 1971; the 591st Engineer Company from November 1, 
1971; and the 501st Engineer Company from December 29, 1971, 
until March 3, 1972.  His record of assignments shows that 
his principal duty during that period was asphalt equipment 
operator.

The DD 214 does not show that he received any commendations 
or medals awarded exclusively for combat.  He received the 
Vietnam Service Medal; however, this does not demonstrate 
involvement with combat, but only confirms that he was 
assigned to Vietnam.  The mere presence in a combat zone does 
not per se show that a particular veteran was involved in 
combat with the enemy, i.e. "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99 (October 18, 1999).

The Board has noted that the veteran has claimed to have 
received a Bronze Star Medal and a Purple Heart Medal.  In 
July 1997, the veteran submitted a document which he claimed 
was a photocopy of his Purple Heart award certificate.  
However, a request for information form dated in September 
1997 shows that the National Personnel Records Center 
reported that there is no record of the veteran receiving the 
Purple Heart.  The RO subsequently noted in a Supplemental 
Statement of the Case dated in November 1998 that the 
certificate appeared to be irregular in that it did not list 
a particular date on which the veteran was wounded, but 
instead listed a range of dates.  In July 1999, the RO sent a 
letter to the veteran requesting that he provide a written 
statement regarding the basis for the award of the claimed 
Purple Heart Medal and Bronze Star Medal, as well as 
providing the original copies of the award certificates.  The 
RO also requested in that letter that the veteran provide 
additional details regarding his claimed stressors, noting 
that failure to provide the requested information might 
result in adverse action against his claim.  The veteran did 
not respond to that letter.  

The evidence which is of record also includes a service 
personnel record dated in July 1972 which shows that the 
veteran was recommended for an Army Commendation Medal.  On 
the reverse side of the document, however, it indicates that 
the recommendation was based on the veteran's performance of 
duties as a water truck operator.  There was no indication 
that the recommendation was related to combat. 

A section of the veteran's service personnel records 
pertaining to campaigns lists an unnamed campaign.  The Board 
notes that a campaign is a large scale military operation 
which can involve both combat troops and support personnel 
who are not involved in combat.  See VAOPGCPREC 12-99 
(October 18, 1999).  In light of the veteran's noncombat MOS, 
the veteran's involvement in a campaign does not demonstrate 
combat.

The Board also notes that the veteran's service medical 
records do not contain any indication that he was involved in 
combat or that he developed a chronic psychiatric disorder 
during service.  A record dated in October 1972 shows that 
the diagnoses included a schizoid personality.  The Board 
notes, however, that congenital or developmental defects, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c) (2000).  A service clinical record dated in 
November 1972 shows that the veteran reported having 
headaches which a service psychiatry department felt were 
related to moderate depression.  However, a service medical 
board report dated in April 1973 shows that although the 
veteran had previously been seen in service for moderate 
depression, examination in connection with the medical board 
proceedings showed that the veteran had no psychiatric 
disease or disability.  

The Board also notes that the veteran's service medical 
records reflect that he was treated for a self inflicted 
accidental gunshot wound of the foot; however, the veteran 
does not claim that incident as one of his stressors, and 
there is no medical evidence to show that a diagnosis of 
post-traumatic stress disorder has been rendered based on 
that incident.

Thus, the veteran's service personnel and medical records do 
not provide any support for his claim for post-traumatic 
stress disorder as they do not demonstrate that he engaged in 
combat and do not provide any verification of any of his 
claimed stressors.  On the contrary, they weigh against his 
claim as they show that he was assigned to duties other than 
those involving combat.  

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  In December 1995, the RO 
wrote to the United States Armed Services Center for Research 
of Unit Records (Center) and requested verification of the 
veteran's claimed stressors.

In a letter dated in January 1997, the Center provided copies 
of unit records for the 577th Engineer Battalion and another 
unit from the same location.  The Center noted that in 
September 1971, Camp Eagle, the base camp location for the 
veteran's assigned unit, was attacked.  However, the history 
did not mention the veteran's unit being involved during that 
incident.  The Center also noted that Army casualty data did 
not list the veteran as being wounded or injured during his 
Vietnam tour.  The Board notes that the operational report 
dated in September 1971 shows only that rocket rounds 
impacted 500 to 600 meters away from Camp Eagle.  No 
casualties were noted.  The Board does not view the 
generalized verification of an isolated rocket attack which 
did not result in casualties and apparently did not directly 
involve the veteran's unit as sufficient verification that 
the veteran was exposed to or witnessed his claimed 
stressors.  As noted above, the mere presence in a combat 
zone does not per se show that a particular veteran was 
involved in combat with the enemy.  Moreover, the Board notes 
that the incident documented in the report does not 
adequately corroborate the veteran's claimed stressors.  The 
Board finds that the incident documented in the records is 
not consistent with the veteran's stressor accounts upon 
which the diagnoses of post-traumatic stress disorder were 
based.  He indicated previously that he had been subjected to 
nightly mortar attacks in February or March of 1972 rather 
than a rocket attack in September 1971.  In light of the fact 
that the veteran had not previously provided specific names, 
dates, or places, the documentation pertaining to this attack 
cannot be said to provide verification of the veteran's 
stressors.  See Wilson v. Derwinski, 2. Vet. App. 614 (1992) 
(in which the Court affirmed a Board decision which held that 
although the record showed that a large amount of ammunition 
was destroyed by sappers at Cam Ranh Bay 4 or 5 days after 
the veteran arrived in Vietnam, there had not been presented 
any persuasive evidence that the veteran was anywhere near 
the ammunition dump that was attacked at that huge base).  

The Board also notes that another record provided by the 
Center shows that in October 1971 the veteran's unit was 
recommended to received the Meritorious Unit Commendation 
Medal for service in support of military operations against 
the enemy.  However, this does not demonstrate involvement in 
combat, but rather it confirms performance of support duties.  
In the record, the only activities specifically noted 
involved construction of bridges, culverts, and retaining 
walls, paving roads, and similar duties.  No combat incidents 
were mentioned.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, the diagnosis of post-traumatic stress disorder is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen 10 Vet. App. at 145 (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged post-traumatic stress disorder had its origins in the 
veteran's Vietnam service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 
(1994).  Since the veteran's claimed stressors have not been 
verified, the diagnoses of post-traumatic stress disorder 
were based on a questionable history that is inadequate for 
rating purposes, and may not be relied upon by the Board.   
See West, 7 Vet. App. at 78.  The reasonable doubt doctrine 
is not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2000).  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

